Citation Nr: 0406994	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 20, 1997, 
for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted a TDIU effective May 20, 1997.

By a September 2002 decision, the Board denied the claim.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Thereafter, in a 
June 2003 Order, the Court, pursuant to a joint motion, 
vacated the Board's September 2002 decision, and remanded the 
case for additional adjudication.

Following the Court's June 2003 Order, the veteran's attorney 
submitted additional evidence on her behalf, accompanied by a 
waiver of VA RO initial consideration.  However, for the 
reasons stated below, the Board finds that a remand is 
required in the instant case in order to insure procedural 
due process to the veteran.  Therefore, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

The joint motion which was the basis for the Court's June 
2003 Order vacating the September 2002 Board decision 
essentially contended that the decision did not adequately 
address whether the VCAA's duty to notify had been satisfied.  

In the September 2002 decision, the Board stated that the 
VCAA provided that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Board also noted that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Having reviewed 
the complete record, the Board found that there was ample 
medical and other evidence of record upon which to decide the 
veteran's claim, and that it was unaware of, and the veteran 
had not identified, any additional evidence which was 
necessary to make an informed decision on this issue.  Thus, 
the Board believed that all relevant evidence which was 
available had been obtained.  Moreover, the Board found that 
the veteran and her representative had been accorded ample 
opportunity to present evidence and argument on her behalf, 
and that she and her representative had been notified of the 
evidence needed to establish the benefit sought, and she had 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  
Consequently, the Board concluded that VA's statutory duty to 
assist the veteran had been satisfied, and that seeking 
further development of the case would serve no useful 
purpose.

Despite the foregoing, the Board must acknowledge, at this 
time, that there is no specific notification regarding the 
issue on appeal that satisfies the notice requirements 
emphasized by the Court in Quartuccio, supra.  In fact, the 
RO last adjudicated this specific claim in the February 1999 
Statement of the Case (SOC), prior to the enactment of the 
VCAA.  Moreover, taking into consideration the Court's 
caselaw regarding the duty to notify since the time of the 
September 2002 BVA decision, as well as the specific Court 
Order and the underlying joint motion in the instant case, 
the Board concludes that a remand is required to ensure 
procedural due process to the veteran.  

The Board is cognizant of the December 2003 VA General 
Counsel opinion regarding the applicability of the VCAA to an 
issue initiated in a notice of disagreement.  See VAOPGCPREC 
8-03.  In that opinion the General Counsel held that, 
although VA must notify a claimant of the evidence needed to 
substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.  However, as noted above, such notice has not 
been adequately provided.  A remand in this case is, 
therefore, required.  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review, to include the evidence submitted 
by the veteran's attorney on her behalf. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC) which 
addresses all of the evidence obtained since the RO last 
adjudicated this claim in January 1999, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




